DETAILED ACTION
This office action is in response to the communication received on 03/24/2021 concerning application no. 14/903,381 filed on 01/07/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.  Applicant argues that the tracking device of Jacobsen, relying on tracking coils and coil arrays near the patient permitting the electromagnetic system to calculate and identify the location of an instrument tip in 3D space, would obviate the need for calibration of the tracking device as required by the instant application.   A review of Jacobsen reveals that a calibration and tracking target 32 is illustrated in fig. 1 and briefly discussed solely in [0025].  The presence of a calibration and tracking target would appear to belie applicant’s assertion that the tracking device of Jacobsen would not be reliant on calibration and appears to support the Office’s position.  The position of the Office is maintained.
Applicant also states that “Translation motion of the instrument tip along the X, Y, and Z axes as well as yaw, pitch, and roll can also be determined” without providing support for such an assertion.  Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d .
In response to applicant's argument that one of ordinary skill “would not look to combine Jacobsen with Groszmann and Pandey due to the different reference point or position indicating structures disclosed therein when compared to those disclosed in the instant application”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reference point structures disclosed by Applicant’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the identified prior art features which correspond to those limitations having been identified as invoking 35 U.S.C. 112(f) are seen to at least be reasonable equivalents of the structures as disclosed in Applicant’s specification.  The reference point structures were not seen to invoke 35 U.S.C. 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 9, 12, 15 and 18 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the localization instrument" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 requires “wherein as the search sector is configured in the shape of a wedge, aligned coaxially with a longitudinal axis of the instrument, aligns coaxially with a channel of the holding means, or both.”  It is unclear if the language “wherein as” is conditional or not.  
Claim 22 is dependent on itself.  It is impossible to determine the scope of claim dependent on itself.  For purposes of examination, claim 22 will be interpreted as dependent on claim 21. 
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 9, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al., (US 2010/0234724, herein Jacobsen) (cited in an IDS dated 01/07/2016) in view of Groszmann et al. (US 2008/0204000, herein Groszmann) in view of Pandey et al. (US 2003/0209096, herein Pandey).

Regarding claim 1, Jacobsen, discloses an electromagnetic location-detecting system for determining location information of a localization element, the location-detecting system comprising: an instrument tracking device, 14 (see Abstract), that is configured to be fastened to a medical instrument, 12, and to connect the medical instrument, 12, to the location-detecting system, wherein said medical instrument has an instrument shaft (see paragraph [0060]: “The EM instrument tracking device 14 can generally include a body or housing 100 that comprises a base 102 and a cap 104.”), an instrument tip, 80, and a working point, 82, said instrument tracking device comprising: at least one localization element, 142, 144, 146, arranged on the instrument tracking device, 14, for determining location information of the instrument tracking device within a coordinate system of the electromagnetic location-detecting system (see Fig. 3A) (see paragraph [0065]: “In use, each of the first, second and third tracking coils 142, 144 and 146 sense the electromagnetic field produced by the coil arrays 64 and 66 and generate an output signal to the navigation handpiece interface 70 indicative of a position of the working member 80, and more specifically the blade tip 82. The specific tracking coil configuration of the present disclosure where the first, second and third tracking coils 142, 144 and 146 are positioned orthogonally relative to each other and in the specific configuration relative to the shaver reduces electromagnetic interference from the handpiece 12, which 168, for fastening the instrument tracking device to the medical instrument (see paragraph [0067]: “As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12.  In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168.”); a control unit, 36,  for recording location data of the localization instrument, 14 (see paragraphs [0058]-[0067]), and wherein the instrument tracking device is connectable by a cable, 151, to the control unit, 36 via 68/70 and associated cabling, in order to transmit sensor signals representing said location information of the instrument tracking device from the localization element to the control unit and discloses a calibration and tracking target 32 in general (Fig. 1; [0025]), but fails to disclose a reference point for calibration, wherein a location of the reference point in the coordinate system of the location-detecting system is determinable; wherein the location-detecting system is configured to detect location and orientation of the instrument tracking 
Groszmann teaches a reference point, 122, 124 or 126, for calibration, wherein a location of the reference point in the coordinate system of the location-detecting system is determinable; wherein the location-detecting system is configured to automatically calibrate said localization element of the instrument tracking device held on the medical instrument to the working point of said medical instrument when the location-detecting system detects on the basis of said recorded location data that the working point remains in contact with the reference point for a predetermined time (Figs. 1, 10 & 11; [0034 – 0037, 0040 – 0044]).
Pandey teaches detecting location and orientation of the instrument tracking device, 16 via use of position indicating elements 54, 55, 56, 57, while approaching the reference point, 62, with the medical instrument, 20, detecting a contact of the medical instrument’s working point, distal end of tool 20, and the reference point, 62
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of a reference point for calibration, wherein a location of the reference point in the coordinate system of the location-detecting system is determinable; wherein the location-detecting system is configured to detect location and orientation of the instrument tracking device in the location-detecting system’s coordinate system while approaching the reference point with the medical instrument, to detect a contact of the medical instrument’s working point and the reference point on the basis of said location data of the localization element and the location of the reference point in the location-detecting system’s coordinate system, and to automatically calibrate said localization element of the instrument tracking device held on the medical instrument to the working point of said medical instrument when the location-detecting system detects on the basis of said recorded location data that the working point remains in contact with the reference point for a predetermined time.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobsen to include the above limitations as taught by Groszmann and Pandey, since calibration of instruments used in combination with a medical navigation system which tracks precise locations of surgical instruments in relation to multidimensional images of a patient's anatomy helps ensure tracking accuracy.

	Regarding claim 2, Jacobsen discloses wherein the at least one holding means, 168, comprises an instrument holder, wherein at least a subsection of the medical instrument is engageable with the instrument holder and is fastenable to the instrument holder by at least one fixing means of the instrument tracking device (see paragraph [0067]: “As discussed above, 

Regarding claim 3, Jacobsen does not explicitly disclose wherein the fixing means comprises a screw which is configured to be screwed into the instrument tracking device such that a flattened tip of the screw presses against a section of the instrument shaft thereby holding the medical instrument in the instrument holder. However, Jacobsen discloses the fixing means “can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device.” The substitution of one known element (the screw of the instant application) for another (any of the fasteners as set forth in Jacobsen) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the fasteners in 

	Regarding claim 4, Jacobsen discloses wherein the fixing means comprises a clamping device (see paragraph [0067]: “As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12.  In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168.  The connection mechanism 168 can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device.  Explained generally, the distal end of the handpiece 12 can be inserted through a passthrough defined by the base opening 126.  In other arrangements, the EM instrument tracking device 14 may be releasably coupled to the handpiece 12, such as by way of a snap-fit connection.  It is contemplated however that the EM instrument tracking device 14 can be removably affixed to the handpiece 12 by any suitable method.  In general however, the EM instrument tracking device 14 is disposable and because the EM instrument tracking device 14 is removably attached to the handpiece 12, it can also be easily replaced.”).

	Regarding claim 5, Jacobsen discloses therein the instrument tracking device comprises a sensor holder, 130, configured to hold the localization element (see paragraph [0061]: “A second tracking coil support 130 and a third tracking coil support 132 can be formed at a proximal end 134 of the base 102.”).
	
claim 6, Jacobsen discloses wherein the localization element is arranged irreleasably on the at least one holding means (see Fig. 3A).

	Regarding claim 7, Jacobsen discloses wherein the instrument tracking device comprises an essentially cylindrical outer surface, 102 (see Fig. 3A).

	Regarding claim 8, Jacobsen discloses wherein the at least one holding means comprises a channel extending in the longitudinal direction, wherein the channel is open at both end sides of the at least one holding means, and wherein at least the medical instrument is passable through the channel (see Figs. 4-5 and paragraph [0068]: “The electromagnetic tracking device 14 is low profile and aesthetically pleasing to the user 50 when attached to the handpiece 12.  Explained further, the respective first and second lobes 110 and 112 that accommodate the second and third tracking coils 144 and 146, respectively protrude radially outwardly a minimal distance.  In one example, the base opening 126 can define a diameter 174.  An outermost distance 176 can be defined from the first coil axis 162 to an outermost dimension of the body 100 (i.e., at the first or second lobe 110 or 112).  The distance 176 is less than three times the diameter 174.  Because the body 100 provides a low profile configuration, the user 50 is afforded a greater viewing angle at the area of interest.  In this way, the body 100 is substantially free from obstructing a line of sight by the user 50 during the surgical procedure, such as down the sight line or axis of the instrument 12.”).

claim 9, Jacobsen does not explicitly disclose wherein the channel comprises an oval cross section. It would have been an obvious matter of design choice to make the channel have an oval cross section, since such a modification would have involved a mere change in the shape of a component and the results of such a change are reasonably predictable to one of ordinary skill.

Regarding claim 12, Jacobsen in view of Groszmann in view of Pandey discloses a method using an instrument tracking device according to claim 1, wherein the instrument tracking device, 14, is fastened to a medical instrument and wherein the at least one localization element, 142, 144, 146, is calibrated to a working point of the medical instrument, 82, the method comprising: approaching a reference point, 122, 124 or 126 (Groszmann), with the working point, 82, of an instrument tip and at the same time detecting the location and orientation of the localization element held on the instrument, and wherein at the moment the working point, 82, of the instrument tip reaches the reference point, 122, 124 or 126 (Groszmann), the working point is calibrated, or calibration is carried out when the working point remains at the reference point for a predetermined time (Jacobsen: Fig. 3A; [0065]) (Groszmann: Figs. 1, 10 & 11; [0034 – 0037, 0040 – 0044]). 

Regarding claim 19, Jacobsen in view of Groszmann in view of Pandey discloses wherein the reference point, 122, 124 or 126 (Groszmann) is formed to have a depression configured to receive and self-center a corresponding medical instrument (Groszmann: Fig. 1).

claim 20, Jacobsen in view of Groszmann in view of Pandey discloses wherein the depression further comprises a local indentation at the midpoint of the depression, wherein the local indentation has a radius smaller than the depression and is configured to receive an instrument tip (Groszmann: Fig. 1; [0035]). The dimple of Groszmann is provided for placing a tip of an instrument within it, and thus meets the claim limitations. 

Claim(s) 15 and 18 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al., (US 2010/0234724, herein Jacobsen) (cited in an IDS dated 01/07/2016) in view of Groszmann et al. (US 2008/0204000, herein Groszmann) in view of Pandey et al. (US 2003/0209096, herein Pandey) in view of Moctezuma De La Barrera et al. (US 2004/0054489, herein Moctezuma) (cited in an IDS dated 01/07/2016).

Regarding claim 15, Jacobsen in view of Groszmann in view of Pandey fail to disclose as a starting condition for calibration of the localization element to the instrument tip, a check is made to determine whether the reference point to be approached lies within a search sector which relates to the localization element on the medical instrument.
Moctezuma teaches as a starting condition for calibration of the localization element, 84, to the instrument tip, a check is made to determine whether the reference point, 200, to be approached lies within a search sector which relates to the localization element on the medical instrument, tool tip position is confirmed prior to validation (Fig. 18; [0051]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of as a starting condition for calibration of the localization element to the instrument tip, a check is made to determine whether the reference point to be approached 

Regarding claim 18, Jacobsen in view of Groszmann in view of Pandey in view of Moctezuma discloses wherein the location- detecting system is configured to specify a search sector that is related to the localization element and is configured to have as a starting condition for calibration of the localization element to the instrument tip a check to determine whether the reference point to be approached lies within said search sector (Moctezuma: Fig. 18; [0051]).

Regarding claim 21, Jacobsen in view of Groszmann in view of Pandey in view of Moctezuma discloses wherein as the search sector is configured in the shape of a wedge, search sector lies along a potential axis within acceptable limits
Alternatively, if it could be argued that the search sector is not configured in the shape of a wedge, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the search sector in the shape of a wedge that aligns coaxially with a longitudinal axis of the instrument, aligns coaxially with a channel of the holding means, or both, since it has been held that the configuration of the claimed element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant, such a shape selection yielding reasonably predictable results.

Regarding claim 22, Jacobsen in view of Groszmann in view of Pandey in view of Moctezuma discloses wherein the search sector wedge has a tip that points toward, lies at the center of the localization element, or both, search sector lies along a potential axis within acceptable limits (Moctezuma: [0051]).

Regarding claim 23, Jacobsen in view of Groszmann in view of Pandey in view of Moctezuma discloses wherein the search sector is configured such that a medical instrument tip lies within the search sector when the localization element, 142, 144, 146, is held on the medical instrument (Jacobsen: Fig. 3A; [0065]) (Moctezuma: [0051]).  
The contingent limitation “when the localization element is held on the medical instrument” is noted in claim 23.  This limitation is interpreted in accordance with MPEP 2111.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793